Order entered February 24, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01553-CV

                        PHYLLIS SLICKER, Appellant

                                         V.

      WILLIAM SLICKER AND LESLIE G. MARTIN, P.C., Appellees

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15742

                                     ORDER

      Before the Court is appellee Leslie G. Martin, P.C.’s third motion for

extension of time to file its brief. Appellee explains the extension is necessary due

to power failure resulting from the winter storms.

      We GRANT the motion and ORDER the brief be filed no later than March

4, 2021.

                                              /s/    KEN MOLBERG
                                                     JUSTICE